Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent 11, 380,802 (hereinafter ‘802). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            With respect to claim 1, ‘802 discloses:
A semiconductor device comprising: a pixel comprising a transistor and a capacitor (Claim 1, Col. 88; lines 62-65), wherein the transistor comprises:
a first conductive film, the first conductive film being configured to be a gate electrode (Claim 1, Col. 88; lines 65-67);
a first insulating film positioned over the first conductive film, the first insulating film being configured to be a gate insulating film (Claim 1, Col. 89; lines 1-3);
a first oxide semiconductor film positioned over the first insulating film (Claim 1, Col. 89; lines 1-3);
a second conductive film in contact with a first region of a top surface of the first oxide semiconductor film (Claim 1, Col. 89; lines 4-7);
a third conductive film in contact with a second region of the top surface of the first oxide semiconductor film (Claim 1, Col. 89; lines 8-11);
a second insulating film in contact with a third region of the top surface of the first oxide semiconductor film, a top surface of the second conductive film, and a top surface of the third conductive film (Claim 1, Col. 89; lines 14-19);
a third insulating film in contact with a top surface of the second insulating film (Claim 1, Col. 89; lines 19-20);
a fourth conductive film partly in contact with a top surface of the third insulating film and the top surface of the second conductive film, the fourth conductive film being configured to have a light-transmitting property and be a pixel electrode (Claim 1, Col. 89; lines 21-22);
wherein the capacitor comprises:
a second oxide semiconductor film (Claim 1, Col. 90; line 5);
the third insulating film positioned over the second oxide semiconductor film; and the fourth conductive film positioned over the third insulating film, wherein the second oxide semiconductor film has a larger area than the first oxide semiconductor film in a plan view, wherein the first oxide semiconductor film and the second oxide semiconductor film each comprises a region in contact with a top surface of the first insulating film, wherein the second insulating film is partly in contact with the first insulating film, and wherein the second insulating film is partly in contact with the top surface and a side surface of the second oxide semiconductor film (Claim 1, Col. 90; lines 6-21).
            With respect to claim 4, ‘802 discloses:
A semiconductor device comprising: a pixel comprising a transistor and a capacitor, wherein the transistor comprises: (Claim 1, Col. 88; lines 63-65);
a first conductive film, the first conductive film being configured to be a gate electrode (Claim 1, Col. 88; lines 65-67);
a first insulating film positioned over the first conductive film, the first insulating film being configured to be a gate insulating film (Claim 1, Col. 89; lines 1-3);
a first oxide semiconductor film positioned over the first insulating film (Claim 1, Col. 89; lines 1-3);
a second conductive film in contact with a first region of a top surface of the first oxide semiconductor film (Claim 1, Col. 89; lines 4-7);
a third conductive film in contact with a second region of the top surface of the first oxide semiconductor film (Claim 1, Col. 89; lines 8-11);
a second insulating film in contact with a third region of the top surface of the first oxide semiconductor film, a top surface of the second conductive film, and a top surface of the third conductive film (Claim 1, Col. 89; lines 14-19);
a third insulating film in contact with a top surface of the second insulating film (Claim 1, Col. 89; lines 19-20);
a fourth conductive film partly in contact with a top surface of the third insulating film and the top surface of the second conductive film, the fourth conductive film being configured to have a light-transmitting property and be a pixel electrode (Claim 1, Col. 89; lines 21-22);
wherein the capacitor comprises: a second oxide semiconductor film (Claim 1, Col. 90; line 5);
 the third insulating film positioned over the second oxide semiconductor film; and the fourth conductive film positioned over the third insulating film, wherein the second oxide semiconductor film has a larger area than the first oxide semiconductor film in a plan view, wherein the first oxide semiconductor film and the second oxide semiconductor film each comprises a region in contact with a top surface of the first insulating film, wherein the second insulating film is partly in contact with the first insulating film, wherein the second insulating film is partly in contact with the top surface and a side surface of the second oxide semiconductor film, wherein the first conductive film comprises at least one of copper, titanium, and molybdenum, wherein the second conductive film and the third conductive film each comprises at least one of copper, titanium, and molybdenum, and wherein the first oxide semiconductor film and the second oxide semiconductor film each comprises indium, gallium, and zinc (Claim 1, Col. 90; lines 6-21).
Claims 3 and 5 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent 11, 380,802. 


There is no prior art rejection for claims 2-5.

Prior art as searched and considered from IDS Kang et al (US 8399274, hereinafter Kang) discloses a semiconductor device (Fig. 7) comprising: a pixel comprising a transistor and a capacitor (to the right and left of Fig. 7), wherein the transistor comprises: a first conductive film, the first conductive film being configured to be a gate electrode (14a); a first insulating film (16) positioned over the first conductive film, the first insulating film being configured to be a gate insulating film; a first oxide semiconductor film (18a) positioned over the first insulating film; a second conductive film (22b) in contact with a first region of a top surface of the first oxide semiconductor film; a third conductive film (22a) in contact with a second region of the top surface of the first oxide semiconductor film; a second insulating film (20) in contact with a third region (in contact via 3rd insulating layer – could be indirectly or directly – claim language is not limiting) of the top surface of the first oxide semiconductor film, a top surface of the second conductive film, and a top surface of the third conductive film; a third insulating film (24) in contact with a top surface of the second insulating film; and a fourth conductive film (28) partly in contact with a top surface of the third insulating film and the top surface of the second conductive film, the fourth conductive film being configured to have a light-transmitting property and be a pixel electrode (Col 4, lines 1 – 5), wherein the capacitor comprises: a second oxide semiconductor film (16/14b (right part over capacitor); the third insulating film positioned over the second oxide semiconductor film. However, Kang does not disclose or render obvious”… the fourth conductive film positioned over the third insulating film, wherein the second oxide semiconductor film has a larger area than the first oxide semiconductor film in a plan view, wherein the first oxide semiconductor film and the second oxide semiconductor
film each comprises a region in contact with a top surface of the first insulating film, wherein the second insulating film is partly in contact with the first insulating film,
and wherein the second insulating film is partly in contact with the top surface and a
side surface of the second oxide semiconductor film. in combination of all other limitations of claims 2 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816